Name: Council Regulation (EEC) No 1820/83 of 28 June 1983 amending Regulation (EEC) No 1362/78 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 7 . 83 Official Journal of the European Communities No L 180/3 COUNCIL REGULATION (EEC) No 1820/83 of 28 June 1983 amending Regulation (EEC) No 1362/78 on the programme for the acceleration and guidance of collective irrigation works in the Mezzogiorno THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas a period of five years was considered neces ­ sary for carrying out the work under the programme appearing in Regulation (EEC) No 1362/78 (3) ; Whereas drawing up the outline programme took longer than expected ; whereas for that reason the programme did not begin to be implemented until 17 months after the entry into force of Regulation (EEC) No 1362/78 ; Whereas provision for a period of five years should nevertheless be made for implementing the programme, HAS ADOPTED THIS REGULATION : Article 1 Article 10 ( 1 ) of Regulation (EEC) No 1362/78 shall be replaced by the following : ' 1 . The period envisaged for implementing the common measure shall be five years from the date of approval of the outline programme referred to in Article 2.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 June 1983 . For the Council The President H. RIESENHUBER (') OJ No C 72, 17 . 3 . 1983, p . 9 . 0 OJ No C 161 , 20 . 6 . 1983, p . 156 . 3 OJ No L 166, 23. 6 . 1978 , p . 11 .